Case 1:20-cv-01547-VSB Document 32 Filed 05/27/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
JASON WIMBERLY, :
Plaintiff,
Case No. 20-CV-1547(VSB)
v. :
: STIPULATION OF DISMISSAL
RED POINTS SOLUTIONS, INC., : WITH PREJUDICE
Defendant.
Xx

 

IT IS HEREBY STIPULATED AND AGREED by and between the Parties that this
action be and is hereby withdrawn, discontinued and dismissed with prejudice against Red Points

Solutions, Inc., without costs or attorneys’ fees against any party.

Dated: New York, New York Dated: New York, New York
May 26 _, 2020 Mayd7, 2020
JASON WIMBERLY FISHER & PHILLIPS LLP

Pine L,»p— a. Nh in
JGstin W. Reiter

Jdgon Wimberly
231 East 117" Street The New York Times Building

Apt. 5D 620 Eighth Avenue, 36 Floor
Tel. (646)-883-2581 New York, NY 10018

jasonwimberly7 @ gmail.com Tel. (212) 899-9960
jreiter @fisherphillips.com

By:

Plaintiff Pro Se Attorneys for Defendant
